DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 and 18 are objected to because of the following informalities:
Claim 3 and 18 should both read “wherein the reservoir is a bowl-shaped compartment” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suction port" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted that this is the suction port recited later in the claim.
Claims 4, 5, 19, and 20 recite the limitation "the concave inner surface”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted that there is a concave inner surface.
Claim 14 recites the limitation “a filter” twice in separate limitations in the claim and it is unclear whether the claimed invention includes two filters or one, as it is not clear whether the second recitation of the filter is meant to refer to the first filter.
Claim 16 and 21 include the limitation “the filter” and it is not clear which filter is being referred to if more than one is intended to be part of the claimed invention, and this recitation further obfuscates how many filters are intended to be part of the claimed invention in claim 14.
For the purpose of examination, it is interpreted that there are either one or two filters as part of the claimed invention in claims 14-27.
Claims 15 and 26 recites the limitation “the contact lens compartment” and it not clear which contact lens department the limitation is directed towards. For the purpose of examination, it is interpreted it could be either or both compartments.
Claims 18 and 27 recites the limitation “the reservoir” and it is not clear which reservoir the limitation is directed towards. For the purpose of examination, it is interpreted it could be either or both reservoirs. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-12, 14, 16-18 21-23, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borovsky (US 6,080,361).
Regarding claim 1, Borovsky (US 6,080,361) teaches A contact lens cleaner device (Title), comprising: a contact lens storage compartment (Figs. 1-5, cleaning chamber 12), the contact lens storage compartment comprising: a reservoir for storing at least one contact lens (cleaning chamber 34); an inlet to the reservoir of the contact lens storage compartment (Fig. 2 injection channel 44A); an outlet from the reservoir of the contact lens storage compartment (Outlet 46A); and a filter having a filter inlet and a filter outlet (Filter 48), wherein the filter inlet is in fluid communication with the outlet from the contact lens storage compartment (Fig. 2 shows this) and the filter outlet is in fluid communication with a suction port (Pump chamber 38); and a pump comprising a discharge port and a suction port, wherein the discharge port is in fluid communication with the inlet to the contact lens storage compartment (Fig. 2 shows the pump coupled to the inlet 44A).
Regarding claim 2, Borovsky further teaches the reservoir has a circular cross- section and the inlet is oriented tangentially to the circular cross-section (Fig. 2 shows this).
Regarding claim 3, Borovsky further teaches wherein the reservoir is bowl-shaped compartment for receiving a contact lens (Fig. 4A discloses a bowl-shaped compartment).
Regarding claims 6 and 21, Borovsky further teaches the filter is a screen (Fig. 1, bacterial filter 22) in the outlet of the of the reservoir (Fig. 1 shows this screen 22 located adjacent the reservoir and the fluid channels are continuous, thus the location the screen 22 is at reads on being in an outlet of the reservoir). 
Regarding claim 7, Borovsky further teaches a pump controller (Control circuit 26) wherein the pump controller controls a pumping cycle for the pump (Column 4 lines 1-5).
Regarding claim 8, Borovsky further teaches the power source is a battery (Column 3 line 45-48, battery 28).
Regarding claim 11, Borovsky further teaches the compartment outlet is in a top portion of the inner surface of the reservoir (Fig. 4a shows the inlet and outlet are located in a location proximate a top-most portion of the inner surface of the reservoir, reading on this limitation).
Regarding claim 12, Borovsky further teaches a removable lid to cover the reservoir (Fig. 4A lid 84).
Regarding claim 14, Borovsky teaches A contact lens cleaning device (Title), comprising: a left contact lens storage compartment (Figs. 1-5, one of chambers 34), the left contact lens storage compartment comprising a left reservoir for storing at least one contact lens (One of chambers 34); a left compartment inlet to the reservoir of the contact lens storage compartment; a left compartment outlet from the reservoir of the contact lens storage compartment (Fig. 2 shows inlets and outlets 44A-B 46A-B for both chambers 34); and a filter, the filter having a filter inlet and a filter outlet (filter 48); a right contact lens storage compartment (Figs. 1-5, one of chambers 34), the right contact lens storage compartment comprising: a right reservoir for storing at least one contact lens; a right compartment inlet to the reservoir of the contact lens storage compartment; a right compartment outlet from the reservoir of the contact lens storage compartment (Fig. 2 shows inlets and outlets 44A-B 46A-B for both chambers 34); and a filter, the filter having a filter inlet and a filter outlet (Filter 48); a pump comprising a discharge port and a suction port, wherein the discharge port is in fluid communication with both the left compartment inlet and the right compartment inlet (Pump 24 see the rejection of claim 1 above).
Regarding claim 16, Borovsky further teaches the filter inlet is in communication with one or both the compartments and the filter outlet is in communication with the suction port (See the rejection of claim 1 above).
Regarding claim 17, Borovsky further teaches the reservoir has a circular cross-section and the inlet is oriented tangentially to the circular cross section (See the rejection of claim 2 above).
Regarding claim 18, Borovsky further teaches the reservoir is bowl-shaped (See fig. 4A).
Regarding claim 22, Borovsky further teaches a pump controller, see the rejection of claim 7 above.
Regarding claim 23, Borovsky further teaches a battery, see the rejection of claim 8 above.
Regarding claim 26, Borovsky further teaches the compartment outlet in a top portion, see the rejection of claim 11 above.
Regarding claim 27, Borovsky further teaches a removable lid, see the rejection of claim 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky (US 6,080,361) in view of Webb (US 2008/0185024).
Regarding claims 4, 5, 19, and 20, Borovsky is set forth above but is silent with regards to a plurality of protrusions and an abrasive surface.
Webb (US 2008/0185024) teaches a contact lens treatment device (title) wherein the chamber 127 includes a plurality of protrusions 130, thus necessarily making the inner surface abrasive, to support and secure the lenses during treatment (Fig. 5 and 10 best show the cited features, Paragraph [0039]-[0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Borovsky such that the inner concave surface of the reservoirs includes protrusions and an abrasive surface as taught by Webb to arrive at the claimed invention. One would have been motivated to do so in order to secure and retain the contact lenses during treatment.

Claim(s) 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky (US 6,080,361) in view of Doniga (US 2021/0153617).
Regarding claims 9, 10, 24, and 25, Borovsky is set forth above but appears to be silent with regards to a UV light in the reservoir.
Doniga (US 2021/0153617) teaches a device for sterilizing contact lenses with UV-C light (Abstract), (Paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Borovsky such it includes a UV-C light in the reservoir for irradiating the lenses in order to arrive at the claimed invention. One would have been motivated to do so in order to better sanitize and clean the lenses as desired. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. MPEP 2143(I)(A).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky (US 6,080,361) in view of Langford (US 5,184,633).
Regarding claims 13 and 15, Borovsky is set forth above but appears to be silent with regards to the contact lens compartment being detachable from the device.
Langford (US 5,184,633) teaches a contact lens cleaning device (Title) wherein the compartment 13 is removable from the device (Fig. 1 shows this, cage 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Borovsky such that the lens compartment is detachable as taught by Langford to arrive at the claimed invention. One would have been motivated to do so in order to handle the contact lens before and after cleaning in an effective and sterile manner and to service the reservoir as desired. Furthermore, the court has held that if it is considered desirable for any reason for a component to be fashioned in a separable manner, then it would be obvious to do so for that purpose. MPEP 2144.04(V)(C).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovsky (US 6,080,361).
Regarding claim 14, Borovsky teaches all the limitations of the claimed invention. However, should it be found that Borovsky fails to teach the limitations of a first and second storage compartment, and a first and second filter with sufficient specificity to anticipate these limitations:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Borovsky such that the device includes a first and second filter and a left and right storage compartment. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The inclusion of multiple filters and compartments would not produce any result that is anything more than predictable. MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799